 EQUITABLE LIFE INSURANCE COMPANY529)Equitable Life Insurance CompanyandInsurance Workers Inter-nationalUnion,AFL-CIO,Petitioner.Case No. 8-RC-4590:September 11, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Nora Friel, hearing officer.-The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em--ployees of the Employer.3.A question affecting commerce exists concerning the, representa-tion of certain employees of the Employer within the meaning of See -tion 9(c) (1) and Section 2(6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of debit insurance agents at the Em--ployer's two district offices located in Cleveland, Ohio, and its detachedoffice in Lorain, Ohio.The parties are in agreement with respect to-the unit inclusions and exclusions.However, the Employer contendsthat Petitioner's unit is too limited in scope.The only units con-sidered to be appropriate by the Employer would encompass all its-offices in either (1) companywide, (2) divisionwide, or (3)' statewide,(Ohio) unit.The Employer has its principal office in Washington, D.C'., and isengaged in the sale of life insurance in seven States and the Districtof Columbia.All of the Employer's district offices are under thegeneral, overall supervision of its district agents department.Foradministrative purposes, the district offices are further separated into-two administrative divisions, each of which is headed by a divisionsuperintendent.The offices sought by Petitioner are included in divi-sion II, which encompasses all offices located in the States of Delawareand Ohio.The Petitioner's unit would include both of the Employer's districtoffices located in the city of Cleveland and its detached office in Lorain,1The Employer objected to the hearing officer's exclusion of evidence pertaining to theorganizational activities of the PetitionerThe Employer seemingly takes the positionthat the excluded evidence would have established that the scope of the unit requestedby the Petitioner was determined by the extent of the Petitioner's organizational campaignamong the employees.The findings hereinafter made show that, in reaching our decision,as to the appropriate unit, we do not give controlling weight to the extent of Petitioner's,organizational activities.Accordingly, the hearing officer's rulings were not prejudicial.SeeThe Employers'Liability Assurance Corporation,Ltd.,117 NLRB 92.138 NLRB No. 70. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDOhio, some 28 miles distant from Cleveland.The detached office inLorain is detached from, and under the administrative control of, theCleveland West office, one of the two district offices sought by the Peti-tioner.The next closest office is in Akron, Ohio, which is approxi-mately 30 miles from Cleveland.Although the Employer's home of-fice has established rules and procedures governing the operations ofthe offices and duties of its agents, each district office has a managerand each detached office an associate manager, who exercise immediatesupervisory authority over the employees in the office?The districtmanager normally recruits new agents. In this capacity, he acceptsapplications from and interviews prospective agents.The applica-tion, along with the manager's recommendation, is forwarded to thehome office where the final action is taken. If the applicant is hired,he is assigned to a district office where he is given an intensive 13-weektraining program under the guidance and direction of the districtmanager and one of the office's staff managers.Although the managerdoes not have the authority to discharge an agent, he may recommendthat such action be taken.The manager may order an audit of theagent's accounts whenever he thinks it necessary, and in the event ofan apparent shortage in the agent's accounts, the manager is instructednot to allow the agent to handle cases until the matter is thoroughlyinvestigated.The agents sought by the Petitioner are assigned debit territorieswhere they principally sell industrial-type insurance.The debit agentreports to the office 3 days a week, 1 day of which is set aside for themanager's weekly meeting, at which he explains new company policyand procedure.There is virtually no interchange or transfer ofagents among the district offices, and there is no business or socialcontact among agents except on the individual office level.All laborrelations policies are established at the home office and all agents aresubject to the same wage policies, employee benefits, and working con-ditions.There is no recent bargaining history.'On the basis of the foregoing, and the entire record, we find thatthe individual district office is in effect a separate administrativeentity through which the Employer conducts its business operations,and therefore is inherently appropriate for purposes of collectivebargaining.Although we have found that the individual districtofficesmay constitute separate appropiate units, we do not believe thatsuch a finding should preclude the grouping of such offices where suchgrouping is justified by cogent geographic considerations.Therefore,2 The parties have agreed to exclude the managers and associate managers from the unit,apparently on the theory that they are supervisors within the meaning of the Act.8 The most recent collective-bargaining agreement affecting the employees here involvedwas between the Employer and Industrial and Ordinary Agent's Council(AFL), a predeces-sor of the Petitioner.This agreement,which covered a statewide unit of debit agents,expired in 1949.In 1960,the Petitioner went to an election in a statewide unit of debitagents, but there was no resultant bargaining history. EQUITABLE LIFE INSURANCE COMPANY531as the Petitioner is seeking a unit comprising all of the Employer'soffices in a separate and distinct geographic area in the city of Cleve-land, Ohio,and as there is no recent history of collective,bargainingand no union seeks a broader unit,we find that such a unit may beappropriate for purposes of collective bargaining'Further, we findthat as Employer's detached office in Lorain,Ohio,is administrativelylinked to the ClevelandWestoffice,itmay properly be included inany unit which also includes the office from which it is detached.'Accordingly,we find that the following employees of the Employ-er'sCleveland East and Cleveland West district offices, Cleveland,Ohio,and its detached office located in Lorain,Ohio,constitute a unitappropriate for collective-bargaining purposes within the meaning ofSection 9 (b) of the Act :All debit insurance agents, excluding office clerical employees, can-vassers, canvassing agents, collectors,regular ordinary agents, guards,districtmanagers,associate district managers,staffmanagers, andall other supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBERS RODGERS and LEEDOM, dissenting :The Union here seeks-and the majority is finding appropriate-a unit of debit agents employed by the Employer in its two separatedistrict offices in Cleveland, Ohio, and the detached office in Lorain,Ohio.We would dismiss the petition, not only because the unit isless than statewide in scope and therefore inappropriate (see ourdissenting opinion inQuaker City Life Inswranee Company134NLRB 960), but also because the location of these offices, the factorrelied upon by the majority, is not a cogent reason for grouping thesedebit agents into one unit.As the majority points out, the districtoffices operate independently of one another, the debit agents employedin these different offices have separate, immediate supervision, thereis virtually no interchange or transfer between the offices, and thereis no business or social contact between the debit agents in the districtoffices.Thus, there is lacking here evidence that these debit agentsemployed in these different offices share a community of interest, withrespect to the unit sought, warranting establishment of such a unit.Itappears to us that this unit is one based upon extent oforganization.For the foregoing reasons, we would dismiss the petition.See ourdissenting opinion inMetropolitan Life Insurance Company,138NLRB 512.4 Dfetropoaztan Life Insurance Company,138 NLRB 5125 CfThe Travelers Insurance Company,116 NLRB 387.662353-63-vol 138-35